Citation Nr: 0411337	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to effective date earlier than May 25, 2001 for 
the award of a 10 percent rating for service-connected headaches.

2.  Entitlement to an increased disability rating for service-
connected degenerative disc disease of the cervical spine, 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to November 1973.

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Procedural background

The veteran's appeal stems from a claim filed on August 2, 1994 
seeking entitlement to service connection for residuals of a head 
injury, to include headaches and a cervical spine disorder.  His 
original claim of service connection was subject to several prior 
Board decisions, which ordered additional development and 
readjudication by the RO, and culminated in the grant of service 
connection for the disorders listed on the title page via the 
aforementioned March 2002 rating decision.  In that rating 
decision, the RO assigned the veteran's service-connected 
headaches a zero percent rating from the date of claim, August 2, 
1994, and a 10 percent rating from May 25, 2001, the date of a VA 
examination.  The RO assigned a 20 percent rating for the cervical 
spine disability effective from August 2, 1994.

In response to the RO's March 2002 rating decision, the veteran 
filed a notice of disagreement in July 2002 wherein he challenged 
the RO's decision to award the 
10 percent rating for his headaches no earlier than May 25, 2001.  
He also disputed the 20 percent rating awarded for his cervical 
spine disability, arguing that he was entitled to at least a 60 
percent rating for this disability.  He has since perfected an 
appeal as to these issues, namely entitlement to an earlier 
effective date for the 10 percent rating awarded for his headaches 
and the appropriate disability rating to be assigned for his 
cervical spine.

Only the issue of an earlier effective date for the award of the 
10 percent rating for the service-connected headaches disorder 
will be addressed on the merits by the Board at this time.  The 
other appealed issue, entitlement to an increased rating for the 
cervical spine disorder, will be addressed in the REMAND portion 
of this decision, as set forth below.  That issue is remanded to 
the RO via the Appeals Management Center, in Washington, DC.  VA 
will notify the veteran if further action is required on his part.


FINDING OF FACT

The veteran has had chronically recurrent headaches since the date 
of filing of his initial claim of entitlement to service 
connection, August 2, 1994.


CONCLUSION OF LAW

An effective date of August 2, 1994 is assigned for the 10 percent 
disability rating for the veteran's service-connected headaches.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400; Fenderson v. 
West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an effective date earlier than May 25, 2001 for 
the award of a 10 percent rating for the veteran's service-
connected headaches.

The veteran is seeking an earlier effective date for the currently 
assigned 10 percent disability rating for his service-connected 
headaches.  As indicated in the Introduction, a zero percent 
rating has been assigned from the date of his initial claim of 
entitlement to service connection, August 2, 1994 and a 10 percent 
rating has been assigned from May 25, 2001 forward. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) [codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002)].  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date.  In this case, the veteran's 
appeal remains pending before the Board and therefore, is not 
final.  38 U.S.C.A. § 7104(a).  The provisions of the VCAA and the 
implementing regulations are, accordingly, applicable.  Holliday 
v. Principi, 14 Vet. App. 280, 282 (2001) [Board must make 
determination as to applicability of the various provisions of the 
VCAA to particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will now 
address these concepts within the context of the circumstances 
presented in this case.

Standard of review 

Once all the evidence has been brought together, the Board has the 
responsibility to evaluate the evidence.  See 38 U.S.C.A. § 7104 
(West 2002).  When there is an approximate balance of the evidence 
regarding the merits of an issue material to the determination, 
the benefit of the doubt in resolving the issue shall be given to 
the claimant.  See 38 C.F.R. § 3.102 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (the Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[letter from VA to a claimant describing evidence potentially 
helpful to claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by the 
VCAA].

The record shows that the RO furnished the veteran a letter in 
July 2002 advising him of the provisions relating to the VCAA 
pertinent to his headaches claim, to include advising him that he 
could provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers.  He was 
informed as well that he could provide VA authorization to obtain 
any private medical records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the letter.  
The Board notes that, even though the VCAA letter in question 
requested a response within 60 days, it also expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one-year period has since expired.

The Board concludes that the VCAA notification letter sent to the 
veteran in connection with the development and adjudication of 
this claim was legally sufficient under the present circumstances.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 
2003).  In this case, the letter expressly notified him that he 
had one year to submit the requested information/evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was notified 
properly of his statutory rights.  Moreover, the factual scenario 
in the PVA case is inapplicable to the specific circumstances of 
this case.  In the PVA case, the Federal Circuit was concerned 
with a "premature denial" of a claim before the one-year period 
for submitting evidence had expired.  In other words, the Federal 
Circuit wanted to ensure that a claimant had sufficient time to 
submit evidence before an adjudication was made.  Here, the 
veteran has had several years to submit evidence in support of his 
claim, and, in fact, development has been completed to obtain 
VA/private treatment records he identified as relevant to his 
claim.  It therefore appears from the development efforts 
undertaken to date that there is no additional and available 
relevant evidence or information regarding the merits of the 
claim.

In view of the foregoing, it appears that VA has all the 
information needed to decide the veteran's claim as to the 
effective date for the 10 percent rating assigned for his 
headaches, and therefore, it would be pointless to wait still 
longer to adjudicate this issue when it is clear that no 
additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant would 
be unaware of the time he had left to submit evidence is 
inapplicable in the specific circumstances of this case.  The 
veteran in this case has been made aware on numerous occasions, in 
response to the various statements of the case and the 90-day 
notice of transfer of the claims file to the Board that he had 
more time to submit evidence.  No additional evidence appears to 
be forthcoming.  Since this claimant has, as a matter of fact, 
been provided at least one year to submit evidence after the VCAA 
notification letter of July 2002, and it is clear that he has 
nothing further to submit, the adjudication of his headaches claim 
to be addressed by the Board at this time will proceed.

The record also shows that the veteran was informed of the law and 
regulations generally applicable to this claim in the February 
2003 statement of the case.

The Board therefore finds that the foregoing information provided 
to the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of the 
evidence necessary to substantiate his headaches claim at issue on 
appeal.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

One further point is in order regarding the VCAA notice sent in 
this case.  In a recent decision, the Court held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for benefits.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this case, 
although the VCAA notice letter was not sent prior to the first 
AOJ adjudication of the claim, it was subsequently readjudicated 
and a statement of the case were provided to the veteran in 
February 2003 following VCAA notice compliance action.  In 
addition, the veteran was provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice, and, as noted above, development efforts 
have been undertaken to obtain relevant medical records.  No 
additional evidence or argument as to this claim appears 
forthcoming.  Therefore, the Board concludes that to decide the 
appeal now would not be prejudicial to the veteran.  See 38 C.F.R. 
§ 20.1102 (2003).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that reasonable efforts have been made to assist 
the veteran in obtaining evidence necessary to substantiate his 
claim to be addressed on the merits at this time, and that there 
is no reasonable possibility that further assistance would aid in 
substantiating the claim.  As explained below, the timing of the 
assignment of the 10 percent rating is based on evidence which is 
already of record.  The veteran does not contend that additional 
pertinent evidence exists and needs to be obtained.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development in a case, reflected 
both in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further assistance 
would aid the claimant in substantiating his claim].

The veteran has additionally been accorded general due process 
considerations.  See 38 C.F.R. § 3.103 (2003).  The veteran has 
been provided ample opportunity to present evidence and argument 
in support of his claims.  He also was informed of his right to a 
hearing before the Board, but stated on his substantive appeal (VA 
Form 9) filed in March 2003 that he did not want a hearing before 
the Board.

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of this appeal has been 
consistent with the provisions of the new law, considering the 
circumstances presented in this case.  The Board can identify no 
further development that would aid the Board's inquiry.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

Schedular rating - headaches

Brain disease due to trauma which is manifested by purely 
subjective complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, is rated 10 percent and 
no more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated with 
brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2003).  

Effective dates 

Section 5110(a) of title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, the 
effective date of . . . a claim for increase[] of compensation . . 
. shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefor."  See 
also 38 C.F.R. § 3.400 (2003).

The effective date of an award of disability compensation based on 
service connection shall be the day following the date of 
discharge or release from active service if the application for 
such benefits is received within one year of such date; otherwise, 
the date of receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2003); see also McGrath v. Gober, 14 Vet. 
App. 28 (2000) [Board must determine when the service-connected 
disability manifested itself under all of the "facts found"].

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) [where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern].  In Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.

Analysis

The veteran's contentions

As noted above, the veteran's headaches have been rated zero 
percent disabling from August 2, 1994 and 10 percent disabling 
from May 25, 2001.

The veteran contends that he should be awarded a 10 percent rating 
for his service-connected headaches from the date of his original 
claim, August 2, 1994.  He argues that he has had chronically 
recurrent headaches due to his in-service head injury since that 
time, and that he even sought treatment specifically for these 
headaches at a VA hospital on several occasions in 1994 and 1995.

In his notice of disagreement of July 2002, he stated the 
following with regard to this claim, in pertinent part:

In 1994, 1995 and in 2001, the doctors examining me were made 
aware of the fact that I have recurring headaches that I have 
known were attributable to head trauma incurred during active 
duty.  There was an occasion in October 1994, when I reported to 
the urgency unit at Dorn VA in Columbia specifically because of 
the headaches. . . .  [W]ill you please gather the necessary 
information from release of information - dating back to 1994, 
review consults and diagnosis noted by all physicians who have 
seen me and make the appropriate change in regard to denial of 
service connection for headaches attributable to injury incurred 
while in the military for the period of 1994-2001?  You will find 
that an oversight exists, as subjective complaints of headaches 
were made long before May 2001.

The veteran's March 2003 substantive appeal, VA Form 9, was 
essentially reiterative of the above contentions.

Discussion

The veteran seeks an effective date earlier than the currently 
assigned May 25, 2001 for a 10 percent disability rating for his 
service-connected headaches, residuals of head injury.  As noted 
above, he contends that he sought medical treatment for his 
headaches in 1994 and 1995.  For these reasons, he believes the 10 
percent rating assigned for his headaches should be effective from 
the date of claim, August 2, 1994.

The veteran continuously prosecuted his claim seeking entitlement 
to VA disability compensation benefits for headaches since his 
original claim of entitlement to service connection, which was 
filed on August 2, 1994.  There is no evidence of an earlier 
claim, and the veteran does not so contend.  As noted above, after 
a lengthy appeals period, service connection for this disability 
was granted by the RO in March 2002, at which time he was awarded 
a zero percent rating from August 2, 1994, and a 10 percent rating 
from May 25, 2001.  The veteran has subsequently perfected an 
appeal as to the proper effective date for the award of the 10 
percent rating from May 25, 2001, which is now presently before 
the Board.

The Board initially observes that the RO characterized the 
veteran's claim as a claim seeking entitlement to an increased 
evaluation for his service-connected headaches disability.  
However, he has not requested a rating higher than the currently 
assigned 10 percent for his headaches; instead, believes the 
effective date for the assignment of the 10 percent rating for 
this disability should go back to the date of his claim, August 2, 
1994.  The Board's decision will address this specific matter.  

The Board has the fundamental authority to decide a claim in the 
alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook 
v. Brown, 8 Vet. App. 91, 92 (1995).  The Board will therefore 
alternatively address this claim as an earlier effective date 
claim and as a Fenderson-type "staged ratings" claim.

(i.)  38 C.F.R. § 3.400

As was discussed in the law and regulations section above, the 
assignment of an effective date in essence hinges on two factors: 
the date of claim and the date entitlement arose.  See 38 C.F.R. § 
3.400 (2003).  The Board is required to review the evidence to 
determine whether a 10 percent rating should be assigned effective 
from either the date of the original claim (August 2, 1994) or at 
some later time.  For all practical purposes, the date entitlement 
arose is the date on which it became factually ascertainable that 
the 10 percent level of disability for the veteran's headaches 
existed.  See 38 C.F.R. § 3.400(o).  

The Board agrees with the RO to the extent that the veteran's 
headaches are purely subjective in nature and warrant 
consideration only under Diagnostic Code 8045.  However, 
considering the fact that it has been conceded that the veteran's 
headaches originate from a 1973 head injury and are purely 
subjective in nature, the Board is somewhat skeptical of the RO's 
conclusions that that compensable complaints were not shown until 
a May 2001 VA examination.  The veteran specifically reported on 
his August 1994 claims form that he had recurrent headaches due to 
his in-service head injury.  He has also stated throughout the 
course of his appeal that he has suffered from recurrent headaches 
due to the old head injury for years.  Furthermore, VA neurology 
consultation reports from the Dorn facility dated in 1995 denoted 
that he had "shooting pain" in the right mastoid area of his head.  

In short, in light of the medical evidence cited above and the 
veteran's consistent contentions, which were first reported in 
connection with his August 1994 claim, the Board believe that it 
is "factually ascertainable" that symptomatology consistent with 
entitlement to a 10 percent rating under Diagnostic Code 8045 
existed as of the date of the veteran's initial claim, August 2, 
1994.  Under Diagnostic Code 8045, which allows for a 10 percent 
rating for "purely subjective complaints" of headaches due to 
brain trauma, such as headaches, clinical confirmation is not 
necessary (and it would seem, not feasible).  

In view of the foregoing, the Board finds that it factually 
ascertainable that the veteran has had recurrent headaches since 
filing his claim on August 2, 1994.  

(ii.)  Fenderson

In the alternative the Board will treat the veteran's claim as a 
Fenderson type case.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible for 
a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

For reasons stated above, the Board believes that the "facts 
found" here indicate that the veteran's subjective headache 
complaints date from his initial claim of entitlement to service 
connection, August 2, 1994.  On that basis, also, August 2, 1994 
may be assigned as the effective date of the 10 percent rating.  

In summary, the Board finds that all of the evidence, both medical 
and non-medical, is fairly interpreted for rating purposes as 
showing that the veteran has had recurrent headaches as residuals 
of his old head injury for many years, and that a 10 percent 
rating may be assigned from the effective date of the claim, 
August 2, 1994.  
See 38 C.F.R. § 3.400 and Fenderson, both supra.  Accordingly, 
that date will be assigned.



ORDER

A 10 percent rating for the veteran's service-connected headaches 
is granted effective from August 2, 1994, subject to controlling 
regulations applicable to the payment of monetary benefits.


REMAND

2.  Entitlement to an increased disability rating for service-
connected degenerative disc disease of the cervical spine, 
evaluated as 20 percent disabling.

For reasons expressed immediately below, the Board believes that a 
remand is necessary with respect to this issue.

Reasons for remand

Regulatory amendments

The pertinent rating criteria for disorders of the spine, see 38 
C.F.R. § 4.71a, were revised effective September 26, 2003, during 
the course of this appeal.  See 68 Fed. Reg. 51454 (August 27, 
2003).  The Board notes further that effective September 23, 2002, 
the regulation governing the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, was revised.  
See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  The revised 
criteria now provide for the evaluation of intervertebral disc 
syndrome (pre-operatively or post-operatively) either on the total 
duration of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  The revised regulation defines an 
incapacitating episode as a period of acute signs and symptoms 
that requires bed rest prescribed by a physician and treatment by 
a physician.

These revised criteria have not been applied by the RO, and the 
veteran has not been furnished notice of these changes.  Under the 
circumstances here presented, the Board believes this issue should 
be readjudicated to insure all appropriate due process to the 
veteran.  See Bernard, supra.

The VCAA

The Board as well that notes that the VCAA letter sent to the 
veteran in July 2002 is inadequate for purposes of this claim as 
the content of that letter dealt only with the headache claim.  
The VCAA's duty-to-notify provisions and all assistance provided 
therein must be specific to the claim or claims under 
consideration.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 Vet. App. 370 (2002). 

The Board may no longer cure VCAA notice defects.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, as it would potentially be 
prejudicial to proceed with a decision at this time, Bernard, 
supra, the Board must remand the case to ensure the veteran is 
provided adequate notice under the VCAA.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must ensure the veteran is provided written notice of the 
evidence, if any, he is expected to provide in support of his 
claim seeking an increased disability rating for his service-
connected cervical spine disorder, and notice of the evidence, if 
any, that VBA will obtain for him in connection with this issue.  
VBA must also ensure that any notification and development action 
required by current law, court decisions and/or VA directives is 
completed.

2.  VBA should also furnish the veteran copies of the revised 
rating criteria for intervertebral disc syndrome and disorders of 
the spine, which were amended, respectively, on September 23, 2002 
and September 26, 2003.  VBA should also provide him the 
opportunity to submit any additional evidence or argument 
pertinent to this matter.  If it is determined that additional 
evidentiary development is required, to include scheduling a new 
examination, such development should be undertaken, as 
appropriate.

3.  Thereafter, VBA should readjudicate the claim.  A supplemental 
statement of the case should be prepared if any benefit sought on 
appeal remains denied.  The veteran should be provided with the 
supplemental statement of the case and an appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter addressed by the Board in this remand.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



